DETAILED ACTION
Claims 1-26, 28, 32-36 and 38 have been cancelled.
Claims 27, 29-31, 37, 39 and 40 are pending and have been considered on the merits herein.
Claim Warning
Applicant is advised that should claim 27 be found allowable, claim 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. The same is true for claims 29/39 and 30/40. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 27, 30, 31, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over SWANSON et al. (US 5,030,295), and further in view of SCHULTZ-WITTMANN et al. (US 2012/0055547) (herein referred to as SCHULTZ).
Regarding claim 27, SWANSON teaches a solar cell (Figure 2) comprising: 
a silicon body (20) having a front side that receives light (corresponding to the claimed “a silicon substrate having a light-receiving surface” feature) (C1/L63-68, C2/L40-41); 
a thin silicon oxide layer (26) on the front side of the silicon body (20), taught to be 50 angstrom (anticipating the claimed range), where silicon oxide is passivating (corresponding to the claimed “a passivating dielectric layer disposed on the light-receiving surface of the silicon substrate, wherein the passivating dielectric layer comprises silicon dioxide” feature, where it is noted that silicon oxide is commonly used to refer to silicon dioxide, and thus the thin silicon oxide layer reads on the claimed limitation of silicon dioxide, shown to be directly on the silicon body in the figure) (Figure 2; C1/L16-17, C2/L45-50); 
a phosphorous doped polycrystalline silicon layer (28) on the silicon oxide layer (26) (corresponding to the claimed “an N-type poly-crystalline silicon layer” feature, where phosphorous doping of silicon is n-type) (Figure 2; C2/L45-46, 51); and
a thicker silicon oxide layer (30) on the phosphorous doped polycrystalline layer (28), where silicon oxide material can serve as an anti-reflection layer (corresponding to the claimed “an anti-reflective coating layer disposed on the N-type poly-crystalline silicon layer” feature, 
SWANSON does not explicitly teach an intrinsic silicon layer disposed on the thin silicon oxide layer (26), where the intrinsic silicon layer comprises a poly-crystalline silicon layer, and where the phosphorous doped polycrystalline silicon layer is on the intrinsic silicon layer, as claimed. 
SCHULTZ teaches a silicon solar cell comprising a crystalline silicon wafer (105) and a passivated interface on the front surface (Figure 10; [0017], [0113]). The passivated interface on the front surface of the solar cell includes an electrically passivating conductive film (103) that can be an n-type polycrystalline silicon (correlating to the phosphorous doped polycrystalline silicon layer (28) of SWANSON) and an electrically passivating interface layer (104) directly below the n-type polycrystalline silicon (103), where the electrically passivating interface layer (104) can be intrinsic polycrystalline silicon (corresponding to the claimed “an intrinsic silicon layer…wherein the intrinsic silicon layer comprises a poly-crystalline silicon layer” and “N-type polycrystalline silicon layer disposed on the intrinsic silicon layer” features) ([0106], [0108], [0111]).  SCHULTZ further teaches the use of the passivating conductive film (103, phosphorous doped, n-type polycrystalline layer of the instant application) to be 2-50 nm ([0106]) and the electrically passivating interface layer (104, intrinsic polycrystalline silicon of the instant application) to be less than 10 nm ([0111]).  The electrically passivating interface layer (104) of intrinsic silicon helps provide surface passivation, which leads to high solar cell efficiency by suppressing recombination of electrons and holes ([0038], [0040]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the solar cell of SWANSON and further include an electrically passivating interface layer of intrinsic polycrystalline silicon directly below the phosphorous doped polycrystalline silicon layer as taught by SCHULTZ in order to provide surface passivation, which leads to high solar cell efficiency by suppressing recombination of electrons and holes. 

The use of an n-type layer and intrinsic silicon layer of the claimed thicknesses, as taught in SCHULTZ et al, would obviously provide the required conduction and passivation functionality respectively, making it well within the ambit of one of ordinary skill to utilize the layers in their described capacity for the same predictable result.  Based on the teaching of SCHULTZ et al, the thickness ranges of the claim rendered obvious by modified SWANSON et al with sufficient specificity.
SWANSON teaches that the thicker silicon oxide layer (30) has anti-reflection properties (C1/16-18, C2/L46-47), but does not explicitly teach that this layer comprises silicon nitride, as claimed.
SCHULTZ teaches the silicon solar cell as discussed above. SCHULTZ further teaches that the solar cell has an antireflection film (102) as the top layer of the solar cell (correlating to the thicker silicon oxide layer (30) of SWANSON) (Figure 10; [0105]). The antireflection film (102) can be made of silicon oxide, which is the same material of SWANSON, or it can be made of silicon nitride (corresponding to the claimed “wherein the anti-reflective coating layer comprises silicon nitride” feature) ([0105]). Thus, SCHULTZ teaches that silicon nitride is a known and suitable alternative material to silicon oxide for antireflection films.
In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Regarding claim 30, modified SWANSON teaches the invention as discussed above in claim 27. SWANSON additionally teaches that the phosphorous doped polycrystalline silicon layer (28) has a post-treatment dopant concentration of 3 x 1019 atoms per cubic centimeter (C3/L10-12), which falls within the claimed range of “approximately in the range of 1E17 - 1E20 atoms/cm3”.

Regarding claim 31, modified SWANSON teaches the invention as discussed above in claim 27. SWANSON additionally teaches that the silicon body (20) has a back surface opposite the front surface, which includes a plurality of alternating p-doped regions (22) and n-doped regions (24) at the back surface (corresponding to the claimed "a plurality of alternating N-type and P-type semiconductor regions at or above the back surface of the substrate" feature) (Figure 2; C2/L40-42). Further, back contacts are provided with each p-doped (22) and n-doped (24) regions, as seen in Figure 2 (corresponding to the claimed “a conductive contact structure electrically connected to the plurality of alternating N-type and P-type semiconductor regions” feature) (Figure 2; C2/L17 which references the solar cells as being “back contact” cells).

Regarding claim 37, SWANSON teaches a solar cell (Figure 2) comprising: 
a silicon body (20) having a front side that receives light (corresponding to the claimed “a silicon substrate having a light-receiving surface” feature) (C1/L63-68, C2/L40-41); 
a thin silicon oxide layer (26) on the front side of the silicon body (20), taught to be 50 angstrom, where silicon oxide is passivating (corresponding to the claimed “a silicon dioxide layer disposed on the light-receiving surface of the silicon substrate” feature, where it is noted that silicon oxide is commonly used to refer to silicon dioxide, and thus the thin silicon oxide layer reads on the claimed limitation of silicon dioxide) (Figure 2; C1/L16-17, C2/L45-50); 
a phosphorous doped polycrystalline silicon layer (28) on the silicon oxide layer (26) (corresponding to the claimed “an N-type poly-crystalline silicon layer” feature) (C2/L45-46, 51); and
a thicker silicon oxide layer (30) on the phosphorous doped polycrystalline layer (28), where silicon oxide material can serve as an anti-reflection layer (corresponding to the claimed “a…layer disposed on the N-type poly-crystalline silicon layer” feature) (C1/16-18, C2/L46-47).
SWANSON does not explicitly teach an intrinsic poly-crystalline silicon layer disposed on the thin silicon oxide layer (26), and where the phosphorous doped polycrystalline silicon layer is on the intrinsic poly-crystalline silicon layer, as claimed. 
SCHULTZ teaches a silicon solar cell comprising a crystalline silicon wafer (105) and a passivated interface on the front surface (Figure 10; [0017], [0113]). The passivated interface on the front surface of the solar cell includes an electrically passivating conductive film (103) that can be an n-type polycrystalline silicon (correlating to the phosphorous doped polycrystalline silicon layer (28) of 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the solar cell of SWANSON and further include an electrically passivating interface layer of intrinsic polycrystalline silicon directly below the phosphorous doped polycrystalline silicon layer as taught by SCHULTZ in order to provide surface passivation, which leads to high solar cell efficiency by suppressing recombination of electrons and holes. 
Further, it necessarily follows that the electrically passivating interface layer of intrinsic polycrystalline silicon would be on the thin silicon oxide layer, as claimed, as the modification results in the electrically passivating interface layer of intrinsic polycrystalline silicon being positioned directly below the phosphorous doped polycrystalline silicon layer, and thus the electrically passivating interface layer of intrinsic polycrystalline silicon would be in between the thin silicon oxide layer and the phosphorous doped polycrystalline silicon layer. Additionally, it would necessarily follow that the phosphorous doped polycrystalline silicon layer (28) would be disposed on the electrically passivating interface layer of intrinsic polycrystalline silicon as claimed, as the intrinsic polycrystalline silicon layer is directly below the doped polycrystalline silicon layer in the structure. 
The use of an n-type layer and intrinsic silicon layer of the claimed thicknesses, as taught in SCHULTZ et al, would provide the required conduction and passivation functionality respectively, making 
SWANSON teaches that the thicker silicon oxide layer (30) has anti-reflection properties (C1/16-18, C2/L46-47), but does not explicitly teach that this layer is a silicon nitride layer, as claimed.
SCHULTZ teaches the silicon solar cell as discussed above. SCHULTZ further teaches that the solar cell has an antireflection film (102) as the top layer of the solar cell (correlating to the thicker silicon oxide layer (30) of SWANSON) (Figure 10; [0105]). The antireflection film (102) can be made of silicon oxide, which is the same material of SWANSON, or it can be made of silicon nitride (corresponding to the claimed “a silicon nitride layer” feature) ([0105]). Thus, SCHULTZ teaches that silicon nitride is a known and suitable alternative material to silicon oxide for antireflection films.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the thicker layer (30) of modified SWANSON out of silicon nitride as taught by SCHULTZ, as SCHULTZ teaches that silicon nitride is a known and suitable alternative to silicon oxide for antireflection films. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, B.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.

Regarding claim 40, modified SWANSON teaches the invention as discussed above in claim 37. SWANSON additionally teaches that the phosphorous doped polycrystalline silicon layer (28) has a post-treatment dopant concentration of 3 x 1019 atoms per cubic centimeter (C3/L10-12), which falls within the claimed range of “approximately in the range of 1E17 - 1E20 atoms/cm3”.

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over SWANSON et al. (US 5,030,295) in view of SCHULTZ-WITTMAN et al. (US 2012/0055547) (herein referred to as SCHULTZ), as applied to claims 27 and 37 as discussed above, and further in view of KIM et al. (US 20130048067).
Regarding claim 29, modified SWANSON teaches the invention as discussed above in claim 27. SWANSON does not explicitly teach that the front side of the silicon body (20) has a texturized topography, wherein both the intrinsic polycrystalline silicon layer and the phosphorous doped polycrystalline silicon layer (28) are conformal with the textured topography of the front side, as claimed.
KIM teaches a similar solar cell comprising a silicon substrate (101) with a passivation region (107) and anti-reflective coating (109) are formed on the front side surface of the substrate (101) (Figure 4; [0040]-[0041]). The front side surface of the substrate (101) is textured with random pyramids to increase solar radiation collection efficiency (corresponding to the claimed “wherein the light-receiving surface has a texturized topography” feature) ([0040]). As seen in Figure 4, the passivation region (107) and anti-reflective coating (109) layers conform to the shape of the texture of the front side surface of the substrate (101) (corresponding to the claimed “wherein both the intrinsic silicon layer and the N-type poly-crystalline silicon layer are conformal with the texturized topography of the light-receiving surface” feature).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the front side of the silicon body of modified SWANSON, and texture it with random pyramids as taught by KIM in order to increase solar radiation collection efficiency. It would necessarily follow that as the front side of the silicon body is textured, the layers on top of the front side of the silicon body, including the phosphorous doped polycrystalline silicon layer (28) and the 

Regarding claim 39, modified SWANSON teaches the invention as discussed above in claim 37. SWANSON does not explicitly teach that the front side of the silicon body (20) has a texturized topography, and wherein both the intrinsic polycrystalline silicon layer and the phosphorous doped polycrystalline silicon layer (28) are conformal with the textured topography of the front side, as claimed.
KIM teaches a similar solar cell comprising a silicon substrate (101) with a passivation region (107) and anti-reflective coating (109) are formed on the front side surface of the substrate (101) (Figure 4; [0040]-[0041]). The front side surface of the substrate (101) is textured with random pyramids to increase solar radiation collection efficiency (corresponding to the claimed “wherein the light-receiving surface has a texturized topography” feature) ([0040]). As seen in Figure 4, the passivation region (107) and anti-reflective coating (109) layers conform to the shape of the texture of the front side surface of the substrate (101) (corresponding to the claimed “wherein both the intrinsic poly-crystalline silicon layer and the N-type poly-crystalline silicon layer are conformal with the texturized topography of the light-receiving surface” feature).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the front side of the silicon body of modified SWANSON, and texture it with random pyramids as taught by KIM in order to increase solar radiation collection efficiency. It would necessarily follow that as the front side of the silicon body is textured, the layers on top of the front side of the silicon body, including the phosphorous doped polycrystalline silicon layer (28) and the intrinsic polycrystalline silicon layer would conform to the shape of the texture, as claimed, as KIM shows that the layers on the textured front side surface conform to the texture of the front surface.
Response to Arguments
Applicant's arguments filed September 21, 2021 have been fully considered but they are not persuasive. 
The applicant argues SCHULTZ does not teach inserting an intrinsic polycrystalline layer between the thin oxide layer and phosphorous-doped polycrystalline layer of SWANSON, but rather only discloses the use of a thin passivating interface layer 104 under an electrically passivating conductive film. (see Remarks, pages 8-9).
The examiner agrees SCHULTZ does not teach the entire stack of components in one embodiment.  SCHULTZ does teach the use of an intrinsic polycrystalline layer directly below an n-type polycrystalline layer and teaches the benefit of this interface and orientation accordingly ([0038],[0040], high solar cell efficiency due to suppressed recombination of electrons and holes).  Since the references are combined as a 35 USC 103 rejection, one reference need not teach all the limitations of the claim in their entirety, just as is the case herein with SCHULTZ and SWANSON.
The applicant argues SCHULTZ teaches the resistivity of layer 103 to be that of the transparent and conductive film 112, less than 1000 Ohm cm. (see Remarks, pages 9-10)
It is unclear what the applicant seeks to argue by recitation of this fact.  Every layer disclosed in SCHULTZ has a resistivity within the range of this citation and this provides no reasoning as to why SCHULTZ is inapplicable.  Furthermore, component 112 is part of a different embodiment than the layers of the rejection above.
The applicant argues SCHULTZ does not show the thin passivating layer 104 between a thin oxide layer and a phosphorous-doped polysilicon layer in figures 10 or 11.  (see Remarks, page 10 point (1)).
The examiner does not indicate the stack of those three layers is shown in SCHULTZ but rather that the addition of the thin passivating layer under the n-type polysilicon layer would be obvious.  As discussed in the previous response to arguments and the above rejection, it is not SCHULTZ alone which is cited as support for this stack.
The applicant argues the layering of films 103 and 104 is only under the front metal electrode but there is no such electrode in SWANSON. (see Remarks, page 10 point (2))
The examiner disagrees the combination of an n-type layer (electrically passivation conductive layer) and intrinsic polycrystalline silicon layer only exists under the front metal electrode.  Figure 6 shows the same stack as components 63/64.  Regardless of the front electrode, the passivation effect provided by the intrinsic layer is shown to be beneficial to the n-type doped layer in other conditions and including figure 10.
Moreover, the examiner disagrees that this would impact the reasoning for the combination or decrease the effect the two layers have to each other.  This is no reason to assume this passivation is beneficial only under the electrode.
The applicant argues the four-layer system is not taught by SCHULTZ. (see Remarks, page 10 point (3)).
Again, the examiner agrees SCHULTZ alone does not teach the four layer system, but rather teaches the benefit to inserting the intrinsic polycrystalline layer into the three component stack of SWANSON.
The applicant argues impermissible hindsight was used by the examiner to reconstruct the instant claims. (see Remarks, page 11).	
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant argues there is no reason to combine the teachings of SCHULTZ and SWANSON and no rationale to do so.  (see Remarks, page 11)
The examiner strongly disagrees there is no reason to combine.  As disclosed above, SCHULTZ expressly teaches the benefit of the intrinsic layer to the n-type layer located there above.  This benefit provides motivation for combination of SWANSON and SCHULTZ to achieve a more effective solar cell.
The applicant argues the relied upon layers of SCHULTZ are only present under the front electrode and SWANSON has no such front electrode.  (see Remarks, page 11)
The examiner disagrees the layers are only present under the electrodes within SCHULTZ and does not agree that this would disqualify their benefit even if they were.  This is discussed in section (vi) of the Response to Arguments located above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117.  The examiner can normally be reached on 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        09/28/2021


/Magali P Slawski/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        09/29/2021